142 Ga. App. 815 (1977)
237 S.E.2d 220
GOSSETT
v.
THE STATE.
54075.
Court of Appeals of Georgia.
Argued May 24, 1977.
Decided July 13, 1977.
McAllister & Roberts, J. Dunham McAllister, for appellant.
William H. Ison, District Attorney, Jack T. Wimbish, Jr., Assistant District Attorney, for appellee.
BELL, Chief Judge.
Defendant was convicted of a criminal attempt to commit burglary and of the possession of a tool commonly used in the commission of the crime of burglary. Held:
1. The evidence even though circumstantial was sufficient to authorize the conviction and it was not error to deny the motion for directed verdict of acquittal.
2. The court charged the jury in an isolated portion of the charge: "The defendant by his plea of guilty has plead not guilty to both of these counts." No juror could have been misled or confused and no prejudice could flow from this palpable "slip of the tongue." Elsewhere in the charge the jury was clearly instructed that the defendant had pleaded not guilty; and on the concepts of reasonable doubt and presumption of innocence. No reversible error appears.
3. The enumeration concerning the admission in evidence of certain paint scrapings has no merit.
Judgment affirmed. McMurray and Smith, JJ., concur.